IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   _______AF07-0157_____

IN THE MATTER OF PROPOSED REVISIONS TO                   )
THE MONTANA RULES OF CIVIL PROCEDURE                     )          ORDER
WITH RESPECT TO DISCOVERY OF ELECTRONIC                  )          nunc pro tunc
INFORMATION                                              )
          ___________________________________

       On February 28, 2007, we entered an order in the above matter adopting the Majority
Proposal to Amend Rule 26 of the Montana Rules of Civil Procedure and Related Rules to
Facilitate Electronic Discovery. We erroneously included “26(b)(2)” in the final paragraph
of the revised Rule 26(b)(1). The third sentence of the second paragraph erroneously
constituted a sentence fragment.
       IT IS HEREBY ORDERED that our February 28, 2007, Order is amended, nunc pro
tunc, to delete the extraneous reference to “Rule 26(b)(2)” in the first paragraph of revised
Rule 26(b)(1), and to split the third sentence of the second paragraph of revised Rule 34(b)
into two separate sentences, as follows:
       The response shall state, with respect to each item or category, that inspection
       and related activities will be permitted, as requested, unless the request is
       objected to. An objection to the requested form or forms for producing
       electronically stored information shall state the reasons for the objection.

       IT IS FURTHER ORDERED that the Clerk of Court mail copies of this Order to each
member of the Commission; to Gregory Petesch, Code Commissioner and Director of Legal
Services; and, in addition, to the Executive Director of the State Bar of Montana and the
State Law Librarian, with a request that this Order be posted to their respective web sites.
       Dated this 4th day of April 2007.
                                                         /S/ KARLA M. GRAY
                                                         /S/ BRIAN MORRIS
                                                         /S/ JAMES C. NELSON
                                                         /S/ W. WILLIAM LEAPHART
                                                         /S/ PATRICIA COTTER
                                                         /S/ JOHN WARNER
                                                         /S/ JIM RICE